Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 21, 2021.

Status of the Claims
           The instant claim set was filed 11/07/2019.
	Claims 2-10, 14, 16, 18-25, 27-29, 31-130, 132-133, 135-138, 140, 142-144, 146-152, 156-196 are cancelled.
	Claims 1, 11-13, 15, 17, 26, 30, 131, 134, 139, 141, 145, 153-155 are pending.
Claims 139, 141, 145, 153-155 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.
	Claims 1, 11-13, 15, 17, 26, 30, 131, and 134 are under examination.

Election/Restrictions
Applicant’s response filed 12/21/2021 to the Requirement for Restriction/Election mailed 09/24/2021 is acknowledged.
Applicant’s election without traverse of Invention I, drawn to a composition comprising a first vector and a second vector encoding an N-terminal portion and a C-terminal portion, respectively, of otoferlin (OTOF) protein, is acknowledged.
Applicant’s election without traverse of Myosin 15 (Myo15) promoter, as the species of promoter operably linked to the first coding polynucleotide, is acknowledged.
s 139, 141, 145, 153-155 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.

Priority
	Applicant’s claim to Domestic Benefit of U.S. Provisional Application 62/663,739 filed 04/27/2018 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 and 12/21/2021 have been considered.
The IDS filed 08/27/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. In this case, NPL citations B, C, and D are defective because these citations only provide a publication year of 2018 and 2019 without indicating a month/day of publication, and therefore these citations fail to clarify the publication dates relative to Applicant’s filing date and priority claims.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted 

Specification
	The disclosure is objected to because of the following informalities: 
	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “Lipofectamine”, which appears in the present specification in page 110. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is not a complete sentence because the claim does not end with a period. The claim is indefinite because the recitation is open-ended and therefore it is unclear whether the claim embraces any further limitations. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, dependent on claim 12, recites “the first and second recombinogenic regions”. Although claim 12 recites that the first vector comprises “a recombinogenic region” and the second vector comprises “a second recombinogenic region”, claim 12 does not recite a “first” recombinogenic region. Accordingly, the “first” recombinogenic region referred to in claim 13 lacks antecedent basis. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-13, 17, 26, 30, 131, and 134 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/039375 A1 to Simons et al. (published: 01 Mar 2018), of record in IDS; in view of U.S. 2018/0055908 A1 to Petit et al. (published: 01 Mar 2018).
With respect to claims 1, 11, and 12, Simons discloses a composition comprising: 
a first nucleic acid vector comprising, 5’ to 3’, a promoter operably linked to a first coding sequence encoding an N-terminal portion of an otoferlin (OTOF) protein, a splicing donor signal sequence, and a first recombinogenic sequence; and
a second nucleic acid vector comprising, 5’ to 3’, a second recombinogenic sequence, a splice acceptor signal sequence, a second coding sequence encoding a C-terminal portion of an otoferlin protein, and a polyadenylation sequence;
wherein the first and second coding sequences do not overlap with each other; and
wherein no single vector of the two vectors encodes a full-length otoferlin protein.
See page 18, lines 1-19. See also page 11, lines 1-17, and Figures 1-2.
Simons discloses that, when introduced into a mammalian cell the two vectors undergo concatemerization or homologous recombination with each other, thereby forming a recombined nucleic acid that encodes a full-length otoferlin protein. See page 13, line 30, through page 14, line 2.

Simons discloses that the AAV vectors comprise 5’ and 3’ AAV inverted terminal repeats (ITRs). See page 135, lines 9-11.
Simons discloses that the second nucleic acid vector comprises a woodchuck hepatitis virus posttranscriptional regulatory element (WPRE) positioned between the second coding sequence encoding a C-terminal portion of an otoferlin protein and the polyadenylation sequence. See page 11, lines 1-17, and Figures 1-2.
Simons does not disclose wherein the promoter is a myosin 15 (Myo15) promoter. However, Simons discloses that the promoter is a tissue-specific promoter (page 15, line 12) and a Cochlea-specific promoter (page 20, lines 14-15). Simons further discloses that the composition is used for the expression of otoferlin in inner auditory hair cells (page 90, lines 25-30). Prior to the effective filing date of the instantly claimed invention, Petit discloses that the Myo15 promoter is specific for auditory hair cells and has been successfully used in mice. See paragraph [0364]. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a promoter, as taught by Simons, with a Myo15 promoter, as taught by Petit, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because the composition of Simons is intended for the expression of otoferlin in inner auditory hair cells and the Myo15 promoter is specific for auditory hair cells.
With respect to claim 13, which recites that the first and second recombinogenic regions “are the same”, Simons discloses that both the first and second recombinogenic regions are F1 phage recombinogenic regions. See page 18, lines 1-19.
.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/039375 A1 to Simons et al. (published: 01 Mar 2018), of record in IDS; and U.S. 2018/0055908 A1 to Petit et al. (published: 01 Mar 2018), as applied to claims 1, 11-13, 17, 26, 30, 131, and 134 above; and in further view of Trapani et al. (2015) “Improved dual AAV vectors with reduced expression of truncated proteins are safe and effective in the retina of a mouse model of Stargardt disease” Human Molecular Genetics Vol. 24, No. 23, pp. 6811-6825, of record in IDS.
	Simons does not disclose that the first and second nucleic acid vectors each further comprise a degradation signal sequence. Prior to the effective filing date of the instantly claimed invention, Trapani discloses a composition for delivering large genes to the retina (page 6812, col. 1). The composition comprises:
	a first adeno-associated virus (AAV) vector comprising, from 5’ to 3’, a promoter operably linked to a first coding sequence encoding a N-terminal portion of a polypeptide (5’ CDS), a splicing donor signal, a first homology region, and a first degradation signal; and
	a second AAV vector comprising, 5’ to 3, a second homology region, a second degradation signal, a splicing acceptor signal, a second coding sequence encoding a C-terminal portion of a polypeptide (3’ CDS), and a polyadenylation signal;

	See Figure 1.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the composition of Simons so that the first nucleic acid vector further comprises a degradation signal sequence, positioned 3’ of the first recombinogenic region, and the second nucleic acid vector further comprises a degradation signal sequence, positioned between the second recombinogenic region and the splice acceptor signal sequence, as taught by Trapani, because Trapani teaches that the inclusion of degradation signals results in the selective degradation of truncated proteins without affecting full-length protein production (Abstract).


Claims 1, 11-13, 15, 26, 30, and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Trapani et al. (2015) “Improved dual AAV vectors with reduced expression of truncated proteins are safe and effective in the retina of a mouse model of Stargardt disease” Human Molecular Genetics Vol. 24, No. 23, pp. 6811-6825, of record in IDS; in view of Alemi, Aurash (2012) “Progress Report: AOS Research Grant: Restoration of Hearing in the Otoferlin Knockout Mouse using Viral Gene Therapy” Program and Abstracts of the One Hundred Forty-Fifth Annual Meeting of the American Otological Society, Inc., pg. 68, of record in IDS; and U.S. 2018/0055908 A1 to Petit et al. (published: 01 Mar 2018).
	Trapani discloses a composition for delivering large genes to the retina (page 6812, col. 1). The composition comprises:

	a second AAV vector comprising, 5’ to 3, a second homology region, a second degradation signal, a splicing acceptor signal, a second coding sequence encoding a C-terminal portion of a polypeptide (3’ CDS), and a polyadenylation signal;
	wherein the first AAV vector and the second AAV vector are flanked by AAV inverted terminal repeats (ITRs).  
	See Figure 1.
Trapani does not disclose that the first coding sequence and the second coding sequence overlap.
With respect to claim 13, Trapani discloses that the first and second recombinogenic regions are the same sequence (Figure 1; first paragraph of Material and Methods on page 6820).
With respect to claim 30, Trapani does not disclose that the first coding sequence and the second coding sequence comprise introns.
Trapani does not disclose that the gene encodes for an otoferlin. Prior to the effective filing date of the instantly claimed invention, Alemi discloses a composition for delivering an otoferlin gene. The composition comprises and first AAV vector and second AAV vector containing the 5’ and 3’ halves of the otoferlin gene, as well as a bridging DNA sequence and splicing signals. The 5’ half of the otoferlin gene is further flanked by a promoter sequence and the 3’ half of the otoferlin gene is further flanked by a polyadenylation (polyA) sequence. Alemi discloses that reconstitution of the full-length otoferlin gene occurs by ITR-mediated concatemerization and/or bridging DNA sequence-mediated homologous recombination. See entire disclosure. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one 
Trapani and Alemi do not disclose that promoter is a myosin 15 (Myo15) promoter. Prior to the effective filing date of the instantly claimed invention, Petit discloses that the Myo15 promoter is specific for auditory hair cells and has been successfully used in mice. See paragraph [0364]. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a promoter, as taught by Trapani, with a Myo15 promoter, as taught by Petit, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because the Myo15 promoter is specific for auditory hair cells.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Trapani et al. (2015) “Improved dual AAV vectors with reduced expression of truncated proteins are safe and effective in the retina of a mouse model of Stargardt disease” Human Molecular Genetics Vol. 24, No. 23, pp. 6811-6825, of record in IDS; Alemi, Aurash (2012) “Progress Report: AOS Research Grant: Restoration of Hearing in the Otoferlin Knockout Mouse using Viral Gene Therapy” Program and Abstracts of the One Hundred Forty-Fifth Annual Meeting of the American Otological Society, Inc., pg. 68, of record in IDS; and U.S. 2018/0055908 A1 to Petit et al. (published: 01 Mar 2018), as applied to claims 1, 11-13, 15, 26, 30, and 131; and in further view of US 2016/0076054 A1 to Auricchio et al.

a first nucleic acid vector comprising, 5’ to 3’, a 5’-inverted terminal repeat (5’-ITR) sequence, a promoter sequence operably linked to the 5’ end portion of a coding sequence, a splicing donor signal sequence, a first recombinogenic region, and a 3’-inverted terminal repeat (3’-ITR) sequence; and
a second nucleic acid vector comprising, 5’ to 3’, a 5’-ITR sequence, a second recombinogenic region, a splicing acceptor signal sequence, the 3’ end portion of the coding sequence, a poly-adenylation signal sequence, and a 3’-ITR sequence.
See paragraphs [0017-0043]. See also Figure 1.
With respect to instant claim 17, Auricchio discloses that the coding sequence is split into the 5’ end portion (N-terminal portion) and the 3’ end portion (C-terminal portion) preferably at a natural exon-exon junction. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to split the coding sequence at a exon-exon junction (exon boundary) because Auricchio teaches that splitting the coding sequence at a natural exon-exon boundary is preferable.

Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over Trapani et al. (2015) “Improved dual AAV vectors with reduced expression of truncated proteins are safe and effective in the retina of a mouse model of Stargardt disease” Human Molecular Genetics Vol. 24, No. 23, pp. 6811-6825, of record in IDS; Alemi, Aurash (2012) “Progress Report: AOS Research Grant: Restoration of Hearing in the Otoferlin Knockout Mouse using Viral Gene Therapy” Program and Abstracts of the One Hundred Forty-Fifth Annual Meeting of the American Otological Society, Petit et al. (published: 01 Mar 2018), as applied to claims 1, 11-13, 15, 26, 30, and 131; and in further view of Higashimoto et al. (2007) “The woodchuck hepatitis virus post-transcriptional regulatory element reduces readthrough transcription from retroviral vectors” Gene Therapy 14, 1298–1304.
With respect to instant claim 134, prior to the effective filing date of the instantly claimed invention, Higashimoto discloses that the woodchuck hepatitis virus post-transcriptional regulatory element (WPRE) increases transgene expression and further that WPRE is most effective when placed downstream of the transgene, proximal to the polyadenylation signal. See Abstract. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the second nucleic acid vector to further comprise a WPRE sequence because Higashimoto teaches that WPRE increases transgene expression most effectively when placed downstream of the transgene, proximal to the polyadenylation signal.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11-13, 26, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the co-pending claims of U.S. Application No. 17/395,711 (claim set filed: 01/10/2022). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The co-pending claims are directed to a dual vector system comprising:

a second nucleic acid vector comprising, 5’ to 3’, a second recombinogenic region, a splice acceptor signal sequence, a second coding polynucleotide encoding a C-terminal portion of an OTOF protein, and a polyadenylation sequence;
wherein, when introduced into a mammalian cell, the first and second nucleic acid vectors undergo homologous recombination or concatemerization to form a recombined nucleic acid that encodes a full-length OTOF protein.
wherein neither the first nor second nucleic acid vector encodes a full-length OTOF protein;
wherein the first coding polynucleotide and the second coding polynucleotide do not overlap; 
wherein the first and second recombinogenic regions have the same nucleic acid sequence;
wherein the first and second nucleic acid vectors are adeno-associated virus (AAV) vectors; and
wherein the first and second coding polynucleotides do not comprise introns.

Claims 15 and 131 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the co-pending claims of U.S. Application No. 17/395,711 (claim set filed: 01/10/2022), as applied to claims 1, 11-13, 26, and 30 above; in view of Trapani et al. (2015) “Improved dual AAV vectors with reduced expression of truncated proteins are safe and effective in the retina of a mouse model of Stargardt disease” Human Molecular Genetics Vol. 24, No. 23, pp. 6811-6825, of record in IDS.

	a first adeno-associated virus (AAV) vector comprising, from 5’ to 3’, a promoter operably linked to a first coding sequence encoding a N-terminal portion of a polypeptide (5’ CDS), a splicing donor signal, a first homology region, and a first degradation signal; and
	a second AAV vector comprising, 5’ to 3, a second homology region, a second degradation signal, a splicing acceptor signal, a second coding sequence encoding a C-terminal portion of a polypeptide (3’ CDS), and a polyadenylation signal;
	wherein the first AAV vector and the second AAV vector are flanked by AAV inverted terminal repeats (ITRs).  
	See Figure 1.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the composition of the co-pending claims so that the first nucleic acid vector further comprises a degradation signal sequence, positioned 3’ of the first recombinogenic region, and the second nucleic acid vector further comprises a degradation signal sequence, positioned between the second recombinogenic region and the splice acceptor signal sequence, as taught by Trapani, because Trapani teaches that the inclusion of degradation signals results in the selective degradation of truncated proteins without affecting full-length protein production (Abstract).
With respect to instant claim 131, as discussed above, Trapani teaches that the first and second nucleic acid vectors comprise an inverted terminal repeat (ITR) at each end of the nucleic acid sequence.

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the co-pending claims of U.S. Application No. 17/395,711 (claim set filed: 01/10/2022), as applied to claims 1, 11-13, 26, and 30 above; in view of US 2016/0076054 A1 to Auricchio et al.
Prior to the effective filing date of the instantly claimed invention, Auricchio discloses a composition for the delivery of large genes to the retina (paragraph [0014]). The composition comprises:
a first nucleic acid vector comprising, 5’ to 3’, a 5’-inverted terminal repeat (5’-ITR) sequence, a promoter sequence operably linked to the 5’ end portion of a coding sequence, a splicing donor signal sequence, a first recombinogenic region, and a 3’-inverted terminal repeat (3’-ITR) sequence; and
a second nucleic acid vector comprising, 5’ to 3’, a 5’-ITR sequence, a second recombinogenic region, a splicing acceptor signal sequence, the 3’ end portion of the coding sequence, a poly-adenylation signal sequence, and a 3’-ITR sequence.
See paragraphs [0017-0043]. See also Figure 1.
With respect to instant claim 17, Auricchio discloses that the coding sequence is split into the 5’ end portion (N-terminal portion) and the 3’ end portion (C-terminal portion) preferably at a natural exon-exon junction. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to split the coding sequence preferably at a natural exon-exon junction (exon boundary) because Auricchio teaches that the splitting the coding sequence at a natural exon-exon boundary is preferable.

Claim 134 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the co-pending claims of U.S. Application No. 17/395,711 (claim set filed: Higashimoto et al. (2007) “The woodchuck hepatitis virus post-transcriptional regulatory element reduces readthrough transcription from retroviral vectors” Gene Therapy 14, 1298–1304.
With respect to instant claim 134, prior to the effective filing date of the instantly claimed invention, Higashimoto discloses that the woodchuck hepatitis virus post-transcriptional regulatory element (WPRE) increases transgene expression and further that WPRE is most effective when placed downstream of the transgene, proximal to the polyadenylation signal. See Abstract. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the second nucleic acid vector to further comprise a WPRE sequence because Higashimoto teaches that WPRE increases transgene expression most effectively when placed downstream of the transgene, proximal to the polyadenylation signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633